        Case 1:20-cv-00081-YK-EB Document 37 Filed 04/27/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BENJAMIN ELLIS FREEDLAND,                    :
     Plaintiff                               :
                                             :          No. 1:20-cv-81
              v.                             :
                                             :          (Judge Kane)
BETH MATTINGLY, et al.,                      :
     Defendants                              :

                                       ORDER

       AND NOW, on this 27th day of April 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT Plaintiff’s motion for a temporary

restraining order (Doc. No. 10) is DENIED.


                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
